Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Bethany Roahrig on 7/28/2022.   

The application has been amended as follows: 
Claim 3. (Canceled)
Claim 4. (Canceled)
Claim 5. (Currently Amended) A [recombinant DNA construct comprising [a nucleic acid sequence, wherein the nucleic acid sequence encodes a protein comprising SEQ ID NO: 6, or a protein at least 90% identical thereto, and wherein the construct is capable of conferring resistance to a fungal pathogen when transformed into a plant [
Claim 6. (Currently Amended) A transgenic plant, plant part, or plant cell having resistance or tolerance to a fungal pathogen, wherein the resistance or tolerance is conferred by a transgene comprising [the] a nucleic acid sequence encoding a protein comprising SEQ ID NO: 6, or a protein at least 90% identical thereto. 

In summary, claims 3-4 are canceled. 
Claims 5-6 are amended. 
Claims 5-26 are allowed. 
Claims 1-2, 27-30 had been previously canceled by applicant. 


Reasons for allowance: 
The amendments of claims on 7/11/2022 by applicant overcame all the previous rejections by the examiner.  
Prior art does not teach or suggest any sequence having at least 90% sequence identity to SEQ ID NO: 6, or polynucleotide sequence encoding at least 90% sequence identity to SEQ ID NO: 6. 
In addition, the specification provides examples of transforming plant with multiple polynucleotide sequences encoding SEQ ID NO: 6 and polypeptides having at least 90% sequence identity to SEQ ID NO: 6, and demonstrated conferring fungal resistance (Examples 2-4, pages 40-42).  
According to specification (page 10, lines 6-9), a "recombinant DNA construct" comprises an artificial combination of nucleic acid fragments, e.g., regulatory and coding sequences that are not found together in nature. Thus, claim 5 is deemed allowable. 
SEQ ID NOs: 8 and 10 (both having about 96% sequence identity to SEQ ID NO: 6) are searched.  Claims 13 and 26 are deemed allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Wayne Zhong/
Examiner, Art Unit 1662

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662